Title: To James Madison from Sylvanus Bourne, 1 February 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


1 February 1802, Amsterdam. Has mentioned in recent letters that if Mrs. Bourne’s state of health continues to make the voyage necessary, he wishes to have permission to accompany her to Baltimore. Explains that this would not occur until “towards the fall,” resulting in a short absence during winter when there is little business, and he would leave a respectable agent in charge. “Being loth that Mrs. B & Children should pass the Atlantick Alone I am anxious to accompany them but the final decision on the matter will depend on your reply hereto.”
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. Bourne’s wife, Rebecca Haslett Bourne, had apparently been suffering from a postpartum mental illness. Her condition continued to deteriorate and ended in her being “entirely deprived of her reason” (Bourne to JM, 20 Apr. 1802 [ibid.]).


   A full transcription of this document has been added to the digital edition.
